Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 1/25/22 has been received and given full consideration. 

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belchuk (US20130071772).
4.	Regarding claims 1-4, Belchuk teaches a membrane electrode assembly  (see Fig. below) for a fuel cell stack comprising at least a cathode, an anode and a membrane therebetween, wherein the membrane electrode assembly further has a basic shape which is substantially similar to a shape of a bipolar plate of a fuel cell unit onto which the membrane electrode assembly will be placed wherein the membrane electrode assembly further comprises at least one distinctive alignment projection, which protrudes from a circumference of the basic shape and wherein the at least distinctive alignment projection has a size and/or shape which is adapted to be contacted by an alignment tool for aligning the membrane electrode assembly in the fuel cell stack (see Fig. below).

    PNG
    media_image1.png
    613
    762
    media_image1.png
    Greyscale

5.	Fuel cell stack comprising a plurality of fuel cell units (Multiple fuel cells 10 [0060]; different fuel cells [0061]), wherein each fuel cell unit comprises a membrane electrode assembly and a bipolar plate (support plates 12 and 14, [0026]), wherein the fuel cell units are stacked so that the membrane electrode assemblies are separated by bipolar plates ([0026], Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Belchuk (US20130071772) as applied to claim 1 in view of Belchuk (US20030127806) 
7.	Regarding claims 5-7, the complete discussion of Belchuk’772 as applied to claim 1, is incorporated herein. Belchuk’772 teaches the limitations of claims 6 and 7 (see Figure above, see Figure 1). However, they are silent about the limitations of claim 5.
8.	Belchuk’806 teaches membrane 24—after an adhesive has been applied between these layers for the benefit of bringing the components together until the adhesive cures in order to form the gasket unitized MEA 22 and positive alignment of the components may be assured by inserting alignment pins, or other members, through the holes and flaps [0018]

9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Belchuk’772 with Belchuk’806 teachings for the benefit of bringing the components together until the adhesive cures in order to form the gasket unitized MEA 22 and positive alignment of the components may be assured by inserting alignment pins, or other members, through the holes and flaps

10.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Belchuk (US20130071772) as applied to claim 1 in view of Belchuk (US20030127806) in view of Rober et al. (US20120260498).
11.	Regarding claims 8-10, the complete discussion of Belchuk modified by Belchuk as applied to claims 1, 4 and 7 is incorporated herein. However, they are silent about the limitations of claims 8-10.
12.	Rober teaches the fuel cell stack 12 is further encompassed by a housing 16, 18 having at least one side wall (Figure 1), wherein the side further comprises at least one recess (Figure 1), fuel cell stack housing, 16, 18 (Figure 1) for aligning and stacking at least part of a fuel cell stack wherein the at least one recess has a size which corresponds to the size of the distinctive alignment projections (Figure 1) for the benefit of an assembly device to simultaneously assemble a plurality of membrane electrode assemblies together with a plurality of bipolar plates (abstract). 
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Belchuk modified by Belchuk with Rober’s teachings for the benefit of an assembly device to simultaneously assemble a plurality of membrane electrode assemblies together with a plurality of bipolar plates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722